EXHIBIT 10.16
 
 
 
 
RESTRICTED STOCK AGREEMENT
UNDER THE
AMENDED AND RESTATED
CENTURYLINK LEGACY EMBARQ 2008 EQUITY INCENTIVE PLAN
 
This RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of
September 7, 2010, by and between CenturyLink, Inc. (“CenturyLink”) and DENNIS
G. HUBER (“Award Recipient”).
 
WHEREAS, CenturyLink and the Award Recipient have entered into an employment
agreement, as of even date herewith (the “Employment Agreement”), which, among
other terms, contemplates the grant to the Award Recipient of 75,000 shares of
restricted shares of CenturyLink’s common stock, $1.00 par value per share (the
“Common Stock”);
 
WHEREAS, CenturyLink maintains the Amended and Restated CenturyLink Legacy
Embarq 2008 Equity Incentive Plan (the “Plan”) under which the Compensation
Committee, or a duly authorized subcommittee thereof (the “Committee”), of the
Board of Directors of CenturyLink (the “Board”) may, directly or indirectly,
among other things, grant restricted shares of Common Stock to key employees of
CenturyLink or its subsidiaries (collectively, the “Company”) who were not
employed by CenturyLink or any of its subsidiaries as of June 30, 2009, subject
to such terms, conditions, or restrictions as it may deem appropriate; and
 
WHEREAS, pursuant to the Employment Agreement and the Plan, the Committee has
awarded to the Award Recipient restricted shares of Common Stock on the terms
and conditions specified below;
 
NOW, THEREFORE, the parties agree as follows:
 
1.
 
AWARD OF SHARES
 
1.1           Upon the terms and conditions of the Plan and this Agreement,
CenturyLink as of the date of this Agreement (the “Grant Date”) hereby awards to
the Award Recipient a total of 75,000 restricted shares of Common Stock (the
“Restricted Stock”).
 
1.2           Subject to Sections 2, 3, and 4 of this Agreement, the Restricted
Stock shall vest in full on the Trigger Termination Date, as defined in Section
6 of the Employment Agreement, provided that the Award Recipient is employed
with the Company on such date.
 
2.
 
AWARD RESTRICTIONS ON
RESTRICTED STOCK
 
2.1           In addition to the conditions and restrictions provided in the
Plan, neither the shares of Restricted Stock nor the right to vote the
Restricted Stock, to receive dividends thereon or to enjoy any other rights or
interests thereunder or hereunder may be sold, assigned, donated, transferred,
exchanged, pledged, hypothecated, or otherwise encumbered prior to
vesting.  Subject to the restrictions on transfer provided in this Section 2.1,
the Award Recipient shall be entitled to all rights of a shareholder of
CenturyLink with respect to the Restricted Stock, including the right to vote
the shares and to receive all dividends and other distributions declared
thereon.
 
2.2           If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, and the Award
Recipient’s employment terminates as a result of either death or disability
within the meaning of Section 22(e)(3) of the Internal Revenue Code, then (a) a
pro rata portion of the Restricted Stock (determined by multiplying the total
number of shares of Restricted Stock by a fraction, the numerator of which is
the number of full months from the Grant Date to the date of termination, and
the denominator of which is 19) shall vest and all restrictions set forth in
Section 2.1 shall lapse; and (b) any remaining unvested shares of Restricted
Stock shall be forfeited.
 
2.3           If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan and unless the Committee
in its sole discretion determines otherwise, all of the shares of Restricted
Stock shall vest and all restrictions set forth in Section 2.1 shall lapse upon
the occurrence of a Change of Control of CenturyLink, as described in the
Plan.  Notwithstanding the foregoing, any use of discretion by the Committee
under this Section 2.3 must be uniform with respect to the Award Recipient and
all other similarly-situated key employees with outstanding, unvested restricted
shares of Common Stock.
 
2.4           The Committee, in its discretion, may specifically approve the
acceleration of vesting of, and lapse of restrictions on, any unvested shares of
Restricted Stock upon the Company’s termination of the Award Recipient’s
employment.
 
3.
 
TERMINATION OF EMPLOYMENT
 
All unvested Restricted Stock shall automatically terminate and be forfeited if
the employment of the Award Recipient terminates for any reason, unless and to
the extent otherwise provided in Section 2.
 
4.
 
FORFEITURE OF AWARD
 
4.1           If, at any time during the Award Recipient’s employment by the
Company or within 18 months after termination of employment, the Award Recipient
engages in any activity in competition with any activity of the Company, or
inimical, contrary or harmful to the interests of the Company, including but not
limited to: (a) conduct relating to the Award Recipient’s employment for which
either criminal or civil penalties against the Award Recipient may be sought;
(b) conduct or activity that results in termination of the Award Recipient’s
employment for cause; (c) violation of the Company’s policies, including,
without limitation, the Company’s insider trading, ethics and compliance
policies and programs; (d) participating in the public reporting of any
financial or operating result that was impacted by the participant’s knowing or
intentional fraudulent or illegal conduct; (e) accepting employment with,
acquiring a 5% or more equity or participation interest in, serving as a
consultant, advisor, director or agent of, directly or indirectly soliciting or
recruiting any employee of the Company who was employed at any time during the
Award Recipient’s tenure with the Company, or otherwise assisting in any other
capacity or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of the Company or any of its
lines of business (a “competitor”), except for (i) any isolated, sporadic
accommodation or assistance provided to a competitor, at its request, by the
Award Recipient during the Award Recipient’s tenure with the Company, but only
if provided in the good faith and reasonable belief that such action would
benefit the Company by promoting good business relations with the competitor and
would not harm the Company’s interests in any substantial manner or (ii) any
other service or assistance that is provided at the request or with the written
permission of the Company; (f) disclosing or misusing any confidential
information or material concerning the Company; (g) engaging in, promoting,
assisting or otherwise participating in a hostile takeover attempt of the
Company or any other transaction or proxy contest that could reasonably be
expected to result in a Change of Control (as defined in the Plan) not approved
by the Board; or (h) making any statement or disclosing any information to any
customers, suppliers, lessors, lessees, licensors, licensees, regulators,
employees or others with whom the Company engages in business that is defamatory
or derogatory with respect to the business, operations, technology, management,
or other employees of the Company, or taking any other action that could
reasonably be expected to injure the Company in its business relationships with
any of the foregoing parties or result in any other detrimental effect on the
Company, then the Restricted Stock granted hereunder shall automatically
terminate and be forfeited effective on the date on which the Award Recipient
engages in such activity and (1) all shares of Common Stock acquired by the
Award Recipient pursuant to this Agreement (or other securities into which such
shares have been converted or exchanged) shall be returned to the Company or, if
no longer held by the Award Recipient, the Award Recipient shall pay to the
Company, without interest, all cash, securities or other assets received by the
Award Recipient upon the sale or transfer of such stock or securities, and (2)
all unvested shares of Restricted Stock shall be forfeited.
 
 
 
 
 
4.2           If the Award Recipient owes any amount to the Company under
Section 4.1 above, the Award Recipient acknowledges that the Company may, to the
fullest extent permitted by applicable law, deduct such amount from any amounts
the Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay).  Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.
 
4.3           The Award Recipient may be released from the Award Recipient’s
obligations under Sections 4.1 and 4.2 above only if the Committee determines in
its sole discretion that such action is in the best interests of the Company.
 
5.
 
STOCK CERTIFICATES
 
No stock certificates evidencing the Restricted Stock shall be issued by
CenturyLink until the lapse of restrictions under the terms hereof.  Instead,
ownership of the Restricted Stock shall be evidenced by a book entry with the
applicable restrictions reflected.  Upon the lapse of restrictions on shares of
Restricted Stock, CenturyLink shall issue the vested shares of Restricted Stock
(either through book entry issuances or delivery of a stock certificate) in the
name of the Award Recipient or his or her nominee, subject to the other terms
and conditions hereof, including those governing any withholdings of shares
under Section 6 below.  Upon receipt of any such vested shares, the Award
Recipient is free to hold or dispose of such shares, subject to (i) applicable
securities laws, (ii) CenturyLink’s insider trading policy, and (iii)
CenturyLink’s stock ownership guidelines then in effect.
 
6.
 
WITHHOLDING TAXES
 
At the time that all or any portion of the Restricted Stock vests, the Award
Recipient must deliver to CenturyLink the amount of income tax withholding
required by law.  Unless otherwise directed in writing by CenturyLink, the Award
Recipient hereby agrees to fully satisfy this tax withholding obligation by
requesting CenturyLink to withhold from the shares the Award Recipient otherwise
would receive hereunder shares of Common Stock having a value equal to the
minimum amount required to be withheld (as determined under the Plan); provided,
however, that to prevent the issuance of fractional shares and the
under-withholding of taxes, the Award Recipient agrees that the number of shares
withheld shall be rounded up to the next whole number of shares.
 
7.
 
ADDITIONAL CONDITIONS
 
Anything in this Agreement to the contrary notwithstanding, if, at any time
prior to the vesting of the Restricted Stock in accordance with Section 1 or 2
hereof, CenturyLink further determines, in its sole discretion, that the
listing, registration or qualification (or any updating of any such document) of
the shares of Common Stock issuable pursuant hereto is necessary on any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, or the restrictions thereon removed, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to CenturyLink.  CenturyLink agrees to use
commercially reasonable efforts to issue all shares of Common Stock issuable
hereunder on the terms provided herein.
 
8.
 
NO CONTRACT OF EMPLOYMENT INTENDED
 
Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.
 
9.
 
BINDING EFFECT
 
Upon being duly executed and delivered by CenturyLink and the Award Recipient,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, legal
representatives and successors.  Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be transferred by will or by the laws of descent and distribution, the term
“Award Recipient” shall be deemed to include such person or persons.
 
10.
 
INCONSISTENT PROVISIONS
 
The shares of Restricted Stock granted hereby are subject to the terms,
conditions, restrictions and other provisions of the Plan as fully as if all
such provisions were set forth in their entirety in this Agreement.  If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control, except with regard to this Agreement’s grant of
discretionary authority to the Committee under Section 2.3.  If any provision of
this Agreement conflicts with a provision of the Employment Agreement, this
Agreement shall control.  The Award Recipient acknowledges receipt from
CenturyLink of a copy of the Plan and a prospectus summarizing the Plan and
further acknowledges that the Award Recipient was advised to review such
materials prior to entering into this Agreement.  The Award Recipient waives the
right to claim that the provisions of the Plan are not binding upon the Award
Recipient and the Award Recipient’s heirs, executors, administrators, legal
representatives, and successors.
 
11.
 
ATTORNEYS’ FEES AND EXPENSES
 
Should any party hereto retain counsel for the purpose of enforcing, or
preventing the breach of, any provision hereof, including, but not limited to,
the institution of any action or proceeding in court to enforce any provision
hereof, to enjoin a breach of any provision of this Agreement, to obtain
specific performance of any provision of this Agreement, to obtain monetary or
liquidated damages for failure to perform any provision of this Agreement, or
for a declaration of such parties’ rights or obligations hereunder, or for any
other judicial remedy, then the prevailing party shall be entitled to be
reimbursed by the losing party for all costs and expenses incurred thereby,
including, but not limited to, attorneys’ fees (including costs of appeal).
 
12.
 
GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana.
 
13.
 
SEVERABILITY
 
If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Award Recipient and CenturyLink
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by
law.  Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.
 
 
 
 
 
 
14.
 
ENTIRE AGREEMENT; MODIFICATION
 
The Plan, this Agreement, and the Employment Agreement contain the entire
agreement between the parties with respect to the subject matter contained
herein.  This Agreement may not, without the Award Recipient’s consent, be
amended or modified so as to materially adversely affect the Award Recipient’s
rights under this Agreement, except (i) as provided in the Plan, as it may be
amended from time to time in the manner provided therein, or (ii) by a written
document signed by each of the parties hereto.  Any oral or written agreements,
representations, warranties, written inducements, or other communications with
respect to the subject matter contained herein made prior to the execution of
the Agreement shall be void and ineffective for all purposes.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.
 
 

 
CenturyLink, Inc.
 
By:     /s/ Glen F. Post, III                                  
 
Glen F. Post, III
 
Chief Executive Officer and President
         
          /s/ Dennis G. Huber                                
 
Dennis G. Huber
 
Award Recipient